Citation Nr: 1234665	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-42 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from April 2000 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia. 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."  The Board notes that the Virtual VA system is a highly secured electronic repository used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a veteran's claim for benefits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for PTSD is warranted.

A longitudinal review of the record revealed that the Veteran filed claims for entitlement to service connection for PTSD, traumatic brain injury (TBI), left eye blindness, left hemiplegia secondary to cerebrovascular accident, and laceration to the right side of the neck in October 2007 based in part on severe injuries received during an in-service car accident in February 2004.  A February 2008 RO administrative decision showed that the Veteran's disabilities sustained during service in February 2004 were not incurred in the line of duty.  Thereafter, in a February 2008 rating decision, the RO denied entitlement to service connection for PTSD, TBI, left eye blindness, left hemiplegia secondary to cerebrovascular accident, and laceration to the right side of the neck.  After the Veteran filed a timely Notice of Disagreement (NOD) in May 2008, the RO issued a Statement of the Case (SOC) in September 2009 for all five service connection issues.

Important documents are missing from the record.  A February 2009 deferred rating decision showed a notation that a temp file should be combined with the Veteran's claims file.  In addition, a review of an applicable entry in the Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran's substantive appeal was received by the RO on October 30, 2009.  Another entry in VACOLS showed that the claims for entitlement to service connection for TBI, left eye blindness, left hemiplegia secondary to cerebrovascular accident, and laceration to the right side of the neck were all considered withdrawn by the Veteran as of November 4, 2009.  There is no indication that the referenced temporary file was combined with the Veteran's claims file and the October 2009 substantive appeal was not associated with his claims file or Virtual VA eFolder.  

Further, in a letter dated on November 4, 2009, which is only available on the Virtual VA system, the RO indicated that it had received the continuation of the Veteran's appeal for PTSD as well as his request to have his fulltime caretaker (his cousin) appointed as his fiduciary to handle his VA benefits.  The RO detailed that it would continue to work on his substantive appeal.  It was further determined that a fiduciary could not be appointed to handle his VA affairs, as he was not currently in receipt of VA benefits.  The RO found that he may have intended instead to appoint his cousin to help him prosecute his claims for benefits and sent him a VA Form 21-22a to fill out if that was the case.  At this time, there is no indicated in the record that the Veteran elected to make any change his representation. 

In light of the incomplete nature of the claims file and the gravity of the Veteran's current medical conditions, additional attempts should be made to ensure that the Veteran's entire claims file, including any temporary files as well as his October 2009 substantive appeal, are associated with this claims file on remand and that due process is afforded to him.

It also appears that the Veteran requested a Travel Board hearing at the RO, most likely in the October 2009 substantive appeal that has not been associated with the record.  Review of Virtual VA eFolder showed that an August 2011 hearing notification letter was sent by the RO to the Veteran, informing him that he had been placed on the list of persons wanting to appear at the RO for a Travel Board hearing.  An applicable entry in VACOLS also reflected that the Veteran had a pending Travel Board hearing.  However, it does not appear that the RO ever scheduled the Veteran for his requested Travel Board hearing.  As such hearings are scheduled by the RO under 38 C.F.R. § 20.704(a), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).

The Board further notes that the RO associated additional evidence with the claims file in February 2012 after the issuance of the September 2009 SOC.  Additional new evidence associated with the record consists of a VA outpatient treatment record dated in December 2011 that is pertinent to his claim for entitlement to service connection for PTSD.  A waiver of AOJ review of this evidence has not been submitted by the Veteran or his representative.  As the Veteran has not waived AOJ consideration of the evidence associated with the record in 2012, the case must be remanded for additional development.  38 C.F.R. §§ 19.31, 20.1304 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the Veteran's entire claims file, including any temporary files as well as his October 2009 substantive appeal, is associated with this claims file on remand.

2.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of September 2009 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

3.  Thereafter, the RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity. The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

